Citation Nr: 0217889	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-08 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for retinitis 
pigmentosa.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from  July 1954 to June 1955.  
This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) in which the RO denied 
entitlement to service connection for retinitis 
pigmentosa.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
retinitis pigmentosa in April 1977, and that decision 
became final in the absence of an appeal.

2.  The evidence submitted subsequent to the April 1977 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially 
on the issue on appeal, that being whether retinitis 
pigmentosa had its onset during service, and it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

3.  The evidence establishes that the veteran has 
retinitis pigmentosa, that he experienced night blindness 
during service, and that the night blindness represented 
the onset of the disease.


CONCLUSIONS OF LAW

1.  The April 1977 decision in which the RO denied 
entitlement to service connection for retinitis pigmentosa 
is final.  38 U.S.C. § 7105) (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for retinitis 
pigmentosa is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).

3.  Retinitis pigmentosa was incurred in active service.  
38 U.S.C.A. §§ 1110, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection 
for retinitis pigmentosa.  "Retinitis pigmentosa is a 
disease marked by progressive loss of retinal response, 
retinal atrophy, attenuation of retinal vessels, and 
clumping of pigment, with contraction of field of vision.  
Dorland's Illustrated Medical Dictionary 1456 (27th ed. 
1988)."  Meeks v. Brown, 5 Vet. App. 284, 285 (1993).   

The veteran contends that retinitis pigmentosa, which was 
initially diagnosed after service, had its onset during 
service.  In particular, he contends that retinitis 
pigmentosa was initially manifested during service by 
night blindness.

As an initial matter, the Board observes that in April 
1977 the RO denied entitlement to service connection for 
retinitis pigmentosa.  The veteran was notified of that 
decision; he did not appeal.  In March 2000, the veteran 
again claimed entitlement to service connection.  As noted 
in the Introduction, the veteran appealed that decision.

In the April 2001 rating decision the RO denied service 
connection without considering whether new and material 
evidence had been submitted to reopen the previously 
denied claim.  Regardless of the RO's disposition of the 
veteran's current claim, the Board is without jurisdiction 
to consider the substantive merits of the claim for 
service connection in the absence of a finding that new 
and material evidence has been submitted.  The Board 
finds, therefore, that the proper issue on appeal is as 
shown on the title page.  The Board further finds that it 
can consider the issue of whether new and material 
evidence has been submitted in the first instance without 
prejudice to the veteran.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).

In the interest of clarity, the Board will initially 
review various laws generally pertaining to the issue on 
appeal.  The Board will then move on to an analysis of the 
appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.156(a) and 3.159.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  The 
VCAA has, however, left intact the requirement that a 
veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeds to 
evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).  

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
the claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(f); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).  

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board observes that the United States Court of Appeals 
for Veterans Claims  
(the Court) held in Quartuccio that the notice 
requirements of the VCAA apply to cases, such as this, in 
which a veteran has requested that a previously denied 
claim be reopened. 

The RO provided the veteran a statement of the case in May 
2002.  In that document the RO informed the veteran of the 
regulatory requirements for establishing service 
connection, and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  In the statement of the case the 
RO also informed the veteran of the provisions of the 
VCAA, in terms of VA's duty to notify him of the evidence 
needed to substantiate his claim and to assist him in 
developing that evidence.

The veteran's representative has reviewed the claims file 
on multiple occasions, and did not indicate that the 
veteran had any additional evidence to submit.  The RO 
notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform 
the veteran of the evidence needed to substantiate his 
claim.


Relevant law and regulations

Finality/new and material evidence 

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  

Evidence is considered to be "new" if it was not 
previously submitted to agency decisionmakers and it is 
not cumulative or redundant.  The evidence is "material" 
if it bears directly and substantially upon the specific 
matter under consideration and, by itself or in connection 
with evidence previously considered, it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156.  New evidence may be found 
to be material if it provides "a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Elkins 
v. West, 12 Vet. App. 209, 214 (1999), rev'd on other 
grounds, 229 F.3d 1369 (Fed. Cir. 2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be 
credible.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999) (per curiam).  In addition, all of the evidence 
received since the last final disallowance shall be 
considered in making the determination.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

The Board notes that the definition of material evidence 
was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2002).  The change in the law, 
however, pertains only to claims filed on or after August 
29, 2001.  Because the veteran's claim was initiated prior 
to August 2001, his claim will be adjudicated by applying 
the law previously in effect.

Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2001); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited 
therein.

Analysis

New and material evidence 

As an initial matter the Board notes that the veteran's 
service medical records are not in file, although the RO 
has made multiple attempts to obtain those records.  

The evidence of record at the time of the RO's April 1977 
denial of the veteran's claim of entitlement to service 
connection for retinitis pigmentosa consisted of:
a March 1977 statement from the veteran in which he 
described having night blindness while in service; two 
medical reports from R.E.J., M.D., showing that he had 
treated the veteran for retinitis pigmentosa since 1971; 
and a statement from a friend of the veteran in which the 
friend described the veteran's difficulties with his 
vision loss.  Although the basis for the RO's denial of 
service connection is not documented, it appears that the 
RO determined that the retinitis pigmentosa was not 
incurred during service, and there was no medical evidence 
linking the retinitis pigmentosa to service.

The evidence received subsequent to the April 1977 
decision includes an October 1983 medical report from 
D.M.T., M.D., indicating that the onset of the vision 
defect occurred when the veteran was 20 years old (i.e., 
in approximately 1953 or 1954); a December 1999 medical 
report from P.J.B., O.D., showing that retinitis 
pigmentosa was diagnosed in 1968; a December 1999 medical 
report from F.J.C., M.D., in which Dr. F.J.C. reported 
that he had treated the veteran intermittently since 1958 
for retinitis pigmentosa; and statements from four 
individuals who had been in service with the veteran, in 
which they described various occurrences of night 
blindness he experienced while in service.  

The evidence also includes a February 2000 report from 
P.A.S, M.D., a specialist in retinal degeneration 
diseases.  Dr. S. stated that he had reviewed the 
veteran's medical records dating from the early 1970s as 
well as the veteran's descriptions of having night 
blindness while in service.  Dr. P.A.S. stated that based 
on that review and his knowledge of the disease, he 
determined that the onset of the veteran's retinitis 
pigmentosa occurred while he was in service.

The statements from fellow service members and the medical 
reports regarding the onset of the disease are new, in 
that no such evidence was of record when the RO denied 
service connection in April 1977.  The evidence is also 
material, because it pertains directly and substantially 
to the issue on appeal, that being whether the onset of 
retinitis pigmentosa occurred while the veteran was in 
service.  See 38 C.F.R. § 3.156; Hodge, supra.  The Board 
finds, therefore, that evidence that is both new and 
material has been submitted, and the claim for service 
connection for retinitis pigmentosa is accordingly 
reopened.



Considerations upon reopening

(i.)  Duty to assist

As noted above, once a claim is reopened, the statutory 
duty to assist is triggered.  See 38 U.S.C.A. § 5103.  The 
Board will therefore determine at this juncture whether 
additional development of the evidence is required. 

In general, the statute and regulation provide that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  VA's duty includes 
making efforts to obtain his service medical records, if 
relevant to the claim; other relevant records pertaining 
to service; VA medical records; and any other relevant 
records held by any other source.  The veteran is also 
required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  38 C.F.R. § 3.159.  

The RO has determined that the veteran's service medical 
records are not available.  It appears that any additional 
efforts to obtain such records would prove to be 
fruitless.  The RO has obtained the VA treatment records 
he identified, and the veteran has submitted medical 
reports from private physicians in support of his claim.  
The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have 
done so.  The veteran has not indicated the existence of 
any other evidence that is relevant to his appeal.  

In a claim for compensation benefits the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination 
or opinion is necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c).  The veteran has not been provided a 
VA medical examination, nor has a medical opinion been 
obtained by the RO or the Board regarding a relationship 
between the currently diagnosed eye disorder and the 
symptoms that the veteran reported having while in 
service.  The veteran has, however, obtained such a 
medical opinion and submitted it in support of his claim.  
The Board finds that the evidence of record is sufficient 
to determine the veteran's entitlement to service 
connection for retinitis pigmentosa and, in light of the 
disposition of his appeal, that no further development is 
warranted.

(ii.) Bernard considerations

The Board additionally observes in passing that remand to 
the RO for readjudication is not necessary in this case.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court 
held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and 
whether the claimant has been prejudiced by any denials of 
those opportunities.

In this case, the RO decided the veteran's claim on its 
merits without regard to the submission of new and 
material evidence.  The veteran has not been prejudiced by 
any action of the RO, and further adjudication at the RO 
level is not necessary.

(iii.) Standard of review

The determination as to whether the requirements for 
service connection are met is based on an analysis of all 
the evidence of record and the evaluation of its 
credibility and probative value.  38 U.S.C.A. § 7104(a); 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran 
must prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Discussion of the merits of the claim

As previously stated, the veteran's service medical 
records are not in file and are presumed to be 
unavailable.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-
the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991). The Board's analysis of the veteran's claim 
has been undertaken with this heightened duty in mind. The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather 
increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable 
to the veteran. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

As noted by the Board above, in order to establish service 
connection for the claimed disorder, there must be (1) 
evidence of a current disability; (2) evidence of the 
incurrence or aggravation of a disease or injury in active 
service; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to Hickson element (1), there is ample 
evidence eof record that the veteran has retinitis 
pigmentosa.  

With respect to Hickson element (2), the veteran has 
consistently reported having experienced poor night vision 
while in service.  In support of his claim he has 
submitted statements from four individuals who served with 
him in 1954, in which those individuals described multiple 
occasions of the veteran having extreme difficulty seeing 
at night.  These lay statements document that he was 
unable to see his way while on night maneuvers, during 
early morning physical training, and on city streets.  His 
spouse also presented a statement in which she described 
the difficulty that the veteran had in seeing at night 
while he was in service.

The Board finds that the lay statements of the veteran, 
his fellow service members, and his spouse are credible 
and probative of him having experienced difficulty seeing 
at night while in service.  These statements do not seek 
to provide either a diagnosis or a medical nexus opinion.  
Rather, they set out the observations of the affiants 
concerning the veteran's symptoms.  See 38 C.F.R. § 
3.159(a)(2) ["competent lay evidence" means any evidence 
not requiring specialized education, training or 
experience].  Compare Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) [a lay person without medical training 
is not competent to opine on medical matters such as 
diagnosis, date of onset or cause of a claimed disability.  
The Board accordingly concludes that Hickson element (3) 
has arguably been satisfied.    

With respect to Hickson element (3), medical nexus 
evidence, Dr. T. stated in his October 1983 report that 
the onset of the eye disorder occurred when the veteran 
was 20 years old, which would have made the onset in 1953 
or 1954.  Dr. C. stated that the disorder had existed 
prior to his initiating treatment in 1958 and that, in his 
opinion, the onset of the disorder occurred while the 
veteran was in service.

Most significantly, in the Board's opinion, based on the 
veteran's documented medical history and the lay evidence 
of him having experienced difficulty with night vision 
while in service, which the Board has found to be 
credible, Dr. S. provided the opinion that the onset of 
the retinitis pigmentosa occurred while the veteran was in 
service.  Dr. S. is an expert in hereditary forms of 
retinal and macular degeneration, including retinitis 
pigmentosa.  He stated that the symptoms of the disease 
normally become apparent when the individual is a teenager 
or in his early 20s, which is consistent with the history 
reported by the veteran.  The Board finds that the opinion 
provided by Dr. S. is highly probative.  There is no 
medical opinion evidence to the contrary.

The Board additionally notes that the RO denied 
entitlement to service connection for retinitis pigmentosa 
on the basis that the disease is of familial, or genetic, 
origin and, therefore, existed prior to the veteran's 
entrance into service.  Cf. 38 C.F.R. §§ 3.303(c), 4.9 
(2001) [congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation].  VA's General Counsel has held, however, 
that service connection can be granted for hereditary 
diseases which initially become manifest during service or 
pre-exist service and worsen at a rate beyond the natural 
progress of the disease.  See VAOPGCPREC 67-90; VAOPGCPREC 
82-90.  The fact that retinitis pigmentosa is a familial 
disease does not, therefore, preclude the grant of service 
connection.

In summary, the Board finds that the veteran's 
corroborated reports of having poor night vision during 
service are credible.  The medical opinion that relied on 
those reports in determining that the in-service symptoms 
constituted the onset of retinitis pigmentosa is, 
therefore, probative.  There is no evidence to the 
contrary.  The Board finds, therefore, that the evidence 
supports the grant of service connection for retinitis 
pigmentosa.  


ORDER

Service connection for retinitis pigmentosa is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

